Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shingo et al. (CN 101233669).

1. Shingo et al. teach:
A motor assembling method for an electric motor M including 
a first housing MC having an opening (at cover C) disposed on one side in an axial direction, 
a rotary shaft RA having a rotor R, and located along the axial direction in a center portion inside the first housing, 
a stator S located around the rotor inside the first housing, 
a second housing C fixed to the opening, and 
a first bearing BRG2 and a second bearing BRG1 which are disposed in the first housing and the second housing, and which rotatably support each end portion of the rotary shaft in the axial direction, the method comprising: 

fitting a shaft portion (5, figs 5-7) of a centering jig 1 to an inner peripheral surface of the stator and a mounting portion 8b of the first bearing in the first housing, and fitting a flange portion 12 to the opening; 
fixing the stator on which centering is performed using the centering jig to the first housing (fig 4); 
removing the centering jig from the first housing (inherent because this must happen in order to insert the rotor); and 
inserting the rotary shaft, the first bearing, and the second bearing into the first housing, and fixing the second housing to the opening (since the screws np are last to be fixed, the limitations of inserting…the opening are disclosed, see figure 1).  

7. Shingo et al. teach:
(Currently Amended) The motor assembling method according to Claim 1, wherein when the rotary shaft, the first bearing, and the second bearing are inserted into the first housing, the centering is performed on the rotor by fitting an outer peripheral surface of the rotor to the inner peripheral surface of the stator.  

8. Shingo et al. teach:
A centering jig 1 used when assembling an electric motor M including a first housing MC having an opening (at C) disposed on one side in an axial direction, a rotary shaft RA having a rotor R, and located along the axial direction in a center portion 
a first bearing BRG2 and a second bearing BRG1 which are disposed in the first housing and the second housing (fig 1), and which rotatably support each end portion of the rotary shaft in the axial direction (fig 1), the centering jig comprising: 
a shaft portion 5 fitted to an inner peripheral surface of the stator inserted into the first housing; 
a centering portion 13 disposed in a tip portion (at 16 see fig 4) of the shaft portion, and fitted to a mounting portion 8b of the first bearing in the first housing; and a flange portion 12 fitted to the opening.  

9. Shingo et al. teach:
The centering jig according to Claim 8, further comprising: a pressing member (the thickest part of member 8 that is between the bearing, see fig 4) capable of pressing the stator against the first housing in the axial direction.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo et al. in view of Benson (US 2423750).

2. Shingo et al. has been discussed above, re claim 1; but does not teach that after the centering jig is inserted into the first housing, the stator is pressed against the first housing in the axial direction by a pressing member, and the stator is fixed to the first housing in this state.  

Benson teaches that after the centering jig 36 is inserted into the first housing 21, the stator 23 is pressed against the first housing in the axial direction by a pressing member 38, and the stator is fixed to the first housing in this state to enable the stator to be centered onto the second housing.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Shingo et al. with the step of after the centering jig is inserted into the first housing, the stator is pressed against the first housing in the axial direction by a pressing member, and the stator is fixed to the first housing in this state, as taught by Benson, so as to enable the stator to be centered onto the second housing.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo et al. in view of Taketsuna (JP 2005006388).

3. Shingo et al. teach:


Shingo et al. does not explicitly disclose that the stator is fixed prior to/after the centering jig is inserted.  However, from the structure of the centering jig, the stator can be fixed to the housing prior to/after because the centering jig is not an annular structure that surrounds the entire opening of the first housing and there are large enough gaps to allow for the bolts b1 to be inserted and fix the stator to the housing.  That said, it would be obvious to try to fix the stator to the first housing after the centering jig is inserted because there are a finite number of solution (two: fixing the stator prior to inserting the centering jig and after inserting the centering jig) [MPEP 2143].

Taketsuna teaches that the stator is fixed to the first housing by filling a clearance (occupied by insulation 32) between an outer peripheral surface of the stator and an inner peripheral surface of the first housing with a thermal conduction member 32 to enable the stator to be centered onto the second housing to enhance heat dissipation.



10. Shingo et al. teach:
An electric motor M comprising: 
a first housing MC having an opening (covered by housing C) disposed on one side in an axial direction (fig 1); 
a rotary shaft RA having a rotor R, and located along the axial direction in a center portion inside the first housing (fig 1); 
a stator S located around the rotor inside the first housing; 
a second housing C fixed to the opening; 
a first bearing BRG2 and a second bearing BRG1 which are disposed in the first housing and the second housing, and which rotatably support each end portion of the rotary shaft in the axial direction (fig 1); But does not teach a thermal conduction member located in a clearance between an outer peripheral surface of the stator and an inner peripheral surface of the first housing.  


	
    PNG
    media_image1.png
    356
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    915
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shingo et al. with a thermal conduction member located in a clearance between an outer peripheral surface of the stator and an inner peripheral surface of the first housing, as taught by Taketsuna so as to improve heat dissipation.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo et al..

4. Shingo et al. teach:
The motor assembling method according to Claim 1, wherein the centering jig is inserted into the first housing, the stator is fixed to the first housing by a fastening bolt b1; but does not teach this happens after the centering jig is inserted.

However, from the structure of the centering jig, the stator can be fixed to the housing prior to/after because the centering jig is not an annular structure that surrounds the entire opening of the first housing and there are large enough gaps to allow for the bolts b1 to be inserted and fix the stator to the housing.  That said, it would be obvious to try to fix the stator to the first housing after the centering jig is inserted because there are a finite number of solution (two: fixing the stator prior to inserting the centering jig and after inserting the centering jig) [MPEP 2143].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo et al. and Taketsuna in further view of Van Rooij (US 6181038).

12. Shingo et al. has been discussed above, re claim 10; but does not teach that any one of the inner peripheral surface of the first housing and the outer peripheral surface of the stator has a plurality of protrusion portions coming into contact with the other of the inner peripheral surface of the first housing and the outer peripheral surface of the stator and disposed at a predetermined interval in a circumferential direction.


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Shingo et al. so that any one of the inner peripheral surface of the first housing and the outer peripheral surface of the stator has a plurality of protrusion portions coming into contact with the other of the inner peripheral surface of the first housing and the outer peripheral surface of the stator and disposed at a predetermined interval in a circumferential direction, as taught by Van Rooij so as to improve the impregnation process.
Allowable Subject Matter
Claims 5, 6 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horng et al. (US 9143017) – first and second ring shaped insulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832